655 N.W.2d 802 (2003)
Timothy L. ROBERTS, Relator,
v.
UNIVERSITY OF MINNESOTA HOSPITAL AND CLINIC, Self-Insured/Crawford & Company, Respondents, and
Hartford Insurance Company, Medica/Healthcare Recoveries, Inc., Intervenors.
No. C6-02-1694.
Supreme Court of Minnesota.
January 23, 2003.
*803 Dooley & Reichert, P.L.C., Theodore D. Dooley, Minneapolis, for Relator.
Mahoney, Dougherty & Mahoney, P.A., Patrick E. Mahoney, Minneapolis, for Respondents.
Susanna L. Woolsey, Healthcare Recoveries, Inc., Louisville, KY, for Intervenors (Healthcare Recoveries, Inc.).
David E. Rollwagen, Eden Prairie, for Intervenors (Hartford Insurance Company).
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 28, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
James H. Gilbert
Associate Justice
PAGE, J., took no part in the consideration or decision of this case.